Citation Nr: 9925843	
Decision Date: 09/10/99    Archive Date: 09/21/99

DOCKET NO.  98-08 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to restoration of a total rating for compensation 
based on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from January 1960 to 
January 1964, and from June 1965 to June 1966.  This appeal 
arises from a January 1998 rating decision of the Department 
of Veterans Affairs (VA), Jackson, Mississippi, regional 
office (RO).

In February 1999, a video conference hearing was conducted 
before the Board of Veterans' Appeals (Board) member 
rendering this decision.  


REMAND

The veteran is currently seeking restoration of his total 
disability rating based on individual unemployability, which 
was discontinued as of April 1, 1998.  His only service 
connected disability is residuals of herniated nucleus 
pulposus, L3-4, with spondylosis at L4, rated as 60 percent 
disabling.  Review of the record indicates that the veteran 
was last examined for VA compensation purposes in December 
1997.  At that time, the examiner stated that the veteran had 
reported that he had machines to do the heavy lifting and 
digging at his job as a supervisor for a fence installation 
company, and that with his current findings of no instability 
of the spine and no neurologic deficit, the veteran should be 
able to continue his job.  Subsequent to that examination, a 
private physician's report dated in April 1998, from Michael 
C. Molleston, M.D., stated that the veteran had severe 
symptoms, with inability to stand or walk any length of time, 
severe anatomic changes to the spine, and that he was 
completely disabled from the back problem.  

The Board is of the opinion that another VA orthopedic 
examination is necessary in order to assess the current 
pathology and to reconcile the divergent opinions of record.  
When the medical evidence is inadequate, VA must supplement 
the record by seeking an advisory opinion or ordering another 
medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991) and Halstead v. Derwinski, 3 Vet. App. 213 (1992).  
Accordingly, the RO should schedule the veteran for a VA 
orthopedic examination of the low back.

It is also unclear, based on the record as it now stands, 
whether and to what extent the veteran is currently working.  
Statements dated in February, April, and November 1998, from 
Mike Harris, the veteran's employer at Harris Fence Company, 
do not provide a consistent picture of the veteran's 
employment situation.  The November 1998 statement indicated 
that the veteran was working as a supervisor at that time.  
The veteran testified in February 1999 that he had not worked 
since March 1998.  The Board is of the opinion that the RO 
should obtain a new statement from Mike Harris as to the 
veteran's current duties, and that the veteran should be 
asked to provide a W-2 form and/or tax return for the year 
1998.

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1998).  In view of the 
foregoing, the case is remanded to the RO for the following:

1.  The RO should contact the veteran and 
request copies of the veteran's W-2 forms 
and/or tax return for the year 1998.  Any 
information obtained should be associated 
with the claims folder.

2.  The RO should contact Mike Harris at 
the Harris Fence Co., P.O. Box 206, 
McNeill, Mississippi, and request a 
written statement as to the current 
duties of the veteran at Harris Fence Co.  
The statement should be associated with 
the claims folder.

3.  The RO should schedule the veteran 
for an examination by a VA orthopedist to 
determine the nature and extent of his 
current low back pathology.  The entire 
claims folder and a copy of this REMAND 
must be made available to and reviewed by 
the examiner prior to the examination.  
The examination report should contain 
detailed accounts of all manifestations 
of joint pathology found to be present.  
All necessary tests, including X-ray 
studies, should be conducted and the 
examiner should review the results of the 
testing prior to completion of the 
report.  Special attention should be 
given to the presence or absence of pain, 
any limitation of motion, instability and 
weakness.  The examination report should 
include descriptions of the effect, if 
any, of the veteran's pain on the 
function and movement of the lumbar 
spine.  The examiner should comment on 
the effect of the veteran's low back 
pathology on his ability to work.  In 
this regard, the examiner must evaluate 
the December 1997 VA orthopedist's 
finding that since the veteran had 
machines to handle the lifting, he should 
be able to continue his work with a fence 
installation company, as well as the 
April 1998 statement from Dr. Molleston 
that the veteran was completely disabled 
from his back problem.  The report of 
examination should include complete 
rationale for the conclusions reached.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the foregoing 
development actions have been conducted 
and completed in full.  If the 
examination report does not include fully 
detailed descriptions of pathology and 
all test reports, special studies or 
adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (1998) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.").  
Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); Abernathy v. Principi, 3 Vet. 
App. 461, 464 (1992); and Ardison v. 
Brown, 6 Vet. App. 405, 407 (1994).

Following completion of the above, the RO should review the 
veteran's claim with regard to the additional evidence 
obtained.  A supplemental statement of the case should be 
furnished to the veteran and his representative.  They 
should be given a reasonable opportunity to respond.  
Thereafter, if the claim remains denied, the case should be 
returned to the Board for further appellate consideration.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




